DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (US 20150149404 A1, published 05/28/2015), hereinafter Lock, in view of Srinivasan et al. (US 20110004888 A1, published 01/06/2011), hereinafter Srinivasan, in further view of Bhogal et al. (US 20090085871 A1, published 04/02/2009), hereinafter Bhogal.  

Regarding claim 1, Lock teaches the claim comprising:
A method, comprising (Lock Figs. 1-5; [0007], a method of facilitating online collaboration among multiple users of client machines):
providing an interface from a server to user-operated devices (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain type (or types) of document; [0027], the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 identifies the associated software application and directs the broker 142 to create or locate a virtual machine (e.g., one of VM(1) to VM(M)) in which to open the document; [0029], the server 120 virtualizes the software application that opens the document to provide users of the client machines 110(1-N) with remote access and control over the software application; remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N) so that each client can display the instance of Excel in which D1 has been opened; remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N); [0062], at step 510, a document is opened in a software application running on a server);
rendering from the server instances of a window that provides access to the interface via the user-operated devices when the instances of the window are accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application ;
identifying, by the server, two separate executing instances of the window associated with the interface as a first window instance communicating in a first session with the interface of the server and a second window instance communicating in a second session with the interface of the server, wherein the first session is different from the second session (Lock Figs. 1-5; [0020], settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier); [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer inputs 114(2-N) indicate little or no pointer movements over corresponding virtualized application windows displaying D1 in collaboration clients 112(2-N), the multiplexor steers pointer input from 114(1) to the software application to give control over the application to the user of the client machine 110(1);) [0037], if the user of a first client machine 110(1) briefly stops moving his pointer over the application window, the user of a second client machine 110(2) can take control over the application right away by moving her pointer over the window; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], ; 
activating, by the server, a first agent on the first user-operated device and a second agent on the second user-operated device (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N) so that each client can display the instance of Excel in which D1 has been opened; remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard; [0031], the server 120 conveys pointer/keyboard input 114(1-N) to VM(1), and the multiplexor (MUX) in VM(1) selects among them; [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer inputs 114(2-N) indicate little or no pointer movements over corresponding virtualized application windows displaying D1 in collaboration clients 112(2-N), the multiplexor steers pointer input from 114(1) to the software application to give control over the application to the user of the client machine 110(1); [0037], if the user of a first client machine 110(1) briefly stops moving his pointer over the application window, the user of a second client machine 110(2) can take control over the application right away by moving her pointer over the window; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], screenshot 200 shows two pointers 234 and 236 over the application window ; 
and updating, in real time by the server, information identifying changes made to the second window instance within the first window instance as the changes are inserted into the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants; Lock further discloses window instances can contain editable predefined input fields, such as the controls and content of Excel spreadsheets and Word documents (see Fig. 2); Lock further discloses that users edit content via multiple window instances for a single application running on the server, indicating each user would see updates to made to fields within the single application)
Lock fails to expressly disclose information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance.  In the same field of endeavor, Srinivasan teaches:
information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen output of helper application is displayed in desktop computer 34; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31; [0181], helper application 36 shows session number 85 but helper cannot edit that field, whereas session description 88 can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).
However, Lock in view of Srinivasan fails to expressly disclose activating, by the server, a first agent on the first user-operated device and a second agent on the second user-operated device when at least one of the first window instance or the second window instance is placed in a state that permits changes to be made.  In the same field of endeavor, Bhogal further teaches:
activating, by the server, a first agent on the first user-operated device and a second agent on the second user-operated device when at least one of the first window instance or the second window instance is placed in a state that permits changes to be made (Bhogal Figs. 1-14; [0031], FIG. 1 depicts a communication network 25 to which is coupled a computer system 20 and N nodes denoted as node 1, node 2, . . . , node N; [0033], the computer system 20 (e.g., the computer system 90 of FIG. 5, described infra) comprises program code 21; the program code 21 is configured to be executed on a processor of the computer system 20 to implement a method for managing a remote control session (RCS) in accordance with the present invention; nodes 1, 2, . . . N each represent a computer, computer system, workstation, etc; N users (denoted as user 1, user 2, . . . , user N) are coupled to the N nodes; [0035], FIG. 2 depicts an illustrative shared computer screen 30 with multi-focus; [0037], each user of the N users has concurrent access to a window that each user has selected with an input device; [0041], performing operations within the window may include operations on content within the window, such as, inter alia, manipulation of a word processor, spreadsheet, or an other program; [0043], mouse/keyboard/input streams are transferred from the respective user's computer in node 1, node 2, . . . , or node N over the communication network 25 to the destination node which then takes the input and applies the appropriate action; [0073], FIG. 11 is a flow chart describing a method for managing a multi-focus remote control session (RCS) performed by program code 21; [0075], responsive to selection of a window within the computer screen by an input device of the at least one input device associated with the UserID of each user after each user has been registered to the RCS in step 41, step 42 provides focus to each selected window; [0066], determines in step 401 whether one of the multiple users has selected a window; [0067], step 403 determines whether the selected window already has focus from another user; [0068], if step 403 determines that the selected window does not have focus from another user, then step 404 provides focus to the window-selecting user and step 406 subsequently assigns input devices of the window-selecting user to the selected window so that the window-selecting user's input device streams will affect the selected window which has focus (activating an agent on a user-operated device); [0069], if step 403 determines that the selected window already has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated activating, by the server, a first agent on the first user-operated device and a second agent on the second user-operated device when at least one of the first window instance or the second window instance is placed in a state that permits changes to be made as suggested in Bhogal into Lock in view of Srinivasan.  Doing so would be desirable because increasingly, remote control software is being used by "average" computer users.  This type of software can be extremely beneficial for fixing problems quickly and accurately (see Bhogal [0003]).  When two or more users are sharing control of a screen, however, significant confusion is often generated due to the conflicting actions of the users' input devices.  The simple act of moving the mouse will almost always result in a focus change of windows in the remote control session and thus interrupt the Local User's input in the previous window which had focus (see Bhogal [0004]).  A current implementation of remote control software disables all screen access except for access by one user. This implementation has the disadvantage that once a first user grants control to a second user, the first user cannot 

	Regarding claim 2, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 1, further comprising:
wherein identifying further includes maintaining device identifiers for the corresponding user-operated devices associated with the first session and the second session and maintaining user identifiers for corresponding users associated with the first window instance and the second window instance (Lock Figs. 1-5; [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), which stores settings pertaining to the respective online collaboration; such settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier), and other settings; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], 

	Regarding claim 4, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 1, further comprising:
wherein updating further includes receiving a real-time notification of the changes from the second agent executing on a second device associated with second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard)
Srinivasan further teaches:
the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the changes and the predefined input fields as suggested in Srinivasan into Lock in view of view of Bhogal.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

Regarding claim 5, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 4, further comprising:
wherein receiving further includes forwarding the real-time notification to the first agent executing on a first device associated with the first window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N))

	Regarding claim 6, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 1, further comprising:
wherein updating further includes identify a real-time notification of the changes in a storage location written to by the second agent executing on a second device associated with the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 
Srinivasan further teaches:
the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the changes and the predefined input fields as suggested in Srinivasan into Lock in view of Bhogal.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

Regarding claim 7, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 6, further comprising:
wherein identifying further includes updating with the changes within the first window instance based on detecting the real-time notification of the changes in a storage location (Lock 
Srinivasan further teaches:
updating the predefined input fields with the changes; detecting the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated updating the predefined input fields with the changes; detecting the changes and the predefined input fields as suggested in Srinivasan into Lock in view of Bhogal.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include 

Regarding claim 9, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 1, further comprising:
wherein updating further includes performing the updating without a window refresh operation being performed on the first window instance or the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N); as described the users of the first and second window instances are not required to perform window refresh operations)

Regarding claim 10, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 1, further comprising:
processing, by the server, the identifying and the updating as a component portion of the interface (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N); identifying and updating are performed by the server as a component portion of the interface described by Lock)

Regarding claim 11, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 10, further comprising:
wherein processing further includes activating the component portion based on an identifier associated with the first window instance and the second window instance and when it is detected that the first window instance and the second window instance are concurrently accessing a same feature of the interface (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client 

	Regarding claim 12, Lock teaches the claim comprising:
A method, comprising (Lock Figs. 1-5; [0007], a method of facilitating online collaboration among multiple users of client machines):
providing a distributed interface from a server to user-operated device (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain ;
rendering from the server instances of a window that provides access to the distributed interface via the user-operated devices when the server instances of the window are accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application window for the application can be viewed in each of the collaboration clients 112(1-N); [0035], any user may provide keyboard input to any active application window displayed on their collaboration client; [0041], FIG. 2 shows an example screenshot 200 generated by the collaboration client (e.g., one of 112(1) to 112(N)) running on a client machine (e.g., one of 110(1) to 110(N)) during an online collaboration session; although the screenshot 200 pertains to a single user ("Me"), it is understood that the collaboration clients running on other client machines may show similar displays to the screenshot 200; [0044], the example screenshot 200 ;
detecting, by the server, when a first window and a second window associated with the distributed interface are concurrently processing over a network with the first window being connected to the distributed interface over a first session and the second window being connected to the distributed interface over a second session, and wherein the first session is different from the second session (Lock Figs. 1-5; [0020], settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier); [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer inputs 114(2-N) indicate little or no pointer movements over corresponding virtualized application windows displaying D1 in collaboration clients 112(2-N), the multiplexor steers pointer input from 114(1) to the software application to give control over the application to the user of the client machine 110(1); [0037], if the user of a first client machine 110(1) briefly stops moving his pointer over the application window, the user of a second client machine 110(2) can take control over the application right away by moving her pointer over the window; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], screenshot 200 shows two pointers 234 and 236 over the application window 230; tags 234a and 236a identify the users that are controlling the pointers);
activating, by the server, a first agent on a first user-operated device associated with the first window and activating a second agent on a second user-operated device associated with the second window (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an ; 
and processing the first agent on the first user-operated device and processing the second agent on the second user-operated device to provide real-time updates to the first window and the second window when changes are entered for the first window or the second window and before the changes are committed to the distributed interface (Lock Figs. 1-5; 
Lock fails to expressly disclose changes are entered in predefined input fields of a plurality of available fields for the first window or the second window.  In the same field of endeavor, Srinivasan teaches:
changes are entered in predefined input fields of a plurality of available fields for the first window or the second window (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changes are entered in predefined input fields of a plurality of available fields for the first window or the second window as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully 
However, Lock in view of Srinivasan fails to expressly disclose wherein activating further includes activating the first agent and the second agent when at least one of the first window or the second window is placed in a state that permits changes to be made.  In the same field of endeavor, Bhogal further teaches:
wherein activating further includes activating the first agent and the second agent when at least one of the first window or the second window is placed in a state that permits changes to be made (Bhogal Figs. 1-14; [0031], FIG. 1 depicts a communication network 25 to which is coupled a computer system 20 and N nodes denoted as node 1, node 2, . . . , node N; [0033], the computer system 20 (e.g., the computer system 90 of FIG. 5, described infra) comprises program code 21; the program code 21 is configured to be executed on a processor of the computer system 20 to implement a method for managing a remote control session (RCS) in accordance with the present invention; nodes 1, 2, . . . N each represent a computer, computer system, workstation, etc; N users (denoted as user 1, user 2, . . . , user N) are coupled to the N nodes; [0035], FIG. 2 depicts an illustrative shared computer screen 30 with multi-focus; [0037], each user of the N users has concurrent access to a window that each user has selected with an input device; [0041], performing operations within the window may include operations on content within the window, such as, inter alia, manipulation of a word processor, spreadsheet, or an other program;  [0043], mouse/keyboard/input streams are transferred from the respective user's computer in node 1, node 2, . . . , or node N over the communication network 25 to the destination node which then takes the input and applies the appropriate action; [0073], FIG. 11 is a flow chart describing a method for managing a multi-focus remote control session (RCS) performed by program code 21; [0075], responsive to selection of a window within the computer screen by an input device of the at least one input device associated with the UserID of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein activating further includes activating the first agent and the second agent when at least one of the first window or the second window is placed in a state that permits changes to be made as suggested in Bhogal into Lock in view of Srinivasan.  Doing so would be desirable because increasingly, remote control software is being used by "average" computer users.  This type of software can be extremely beneficial for fixing 

Regarding claim 13, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 12, further comprising:
wherein activating further includes performing the activating based on a feature associated with the distributed interface that is provided through the first window and the second window (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to 

Regarding claim 14, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 12, further comprising:
wherein activating further includes capturing the changes by the first agent and the second agent as the changes are entered into the first window and the second window (Lock Figs. 1-5; [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants)
Srinivasan further teaches:
changes are entered into the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changes are entered into the predefined input fields as suggested in Srinivasan into Lock in view of Bhogal.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

	Regarding claim 15, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 12, further comprising:
wherein activating further includes maintaining a first session identifier for the first agent associated with the first session and the first window and a second session identifier for the second agent associated with the second session and the second window (Lock Figs. 1-5; [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), which stores settings pertaining to the respective online collaboration; such settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier), and other settings; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], screenshot 200 shows two pointers 234 and 236 over the application window 230; tags 234a and 236a identify the users that are controlling the pointers)

	Regarding claim 17, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 12, further comprising:
wherein processing further includes performing the processing without a window refresh operating being processed on the first window and the second window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on 

	Regarding claim 18, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 12, further comprising:
wherein processing further includes providing alert messages that identify the changes in real time within the first window and the second window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard)

Regarding claim 19, Lock teaches the claim comprising:
A system, comprising: a device having at least one processor configured to execute instructions from a non- transitory computer-readable storage medium, the instructions representing a real-time interface update agent, wherein the device is a server; the real-time interface update agent is configured to perform processing to (Lock Figs. 1-5; [0018], the server : 
provide a distributed interface to user-operated devices (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain type (or types) of document; [0027], the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 identifies the associated software application and directs the broker 142 to create or locate a virtual machine (e.g., one of VM(1) to VM(M)) in which to open the document; [0029], the server 120 virtualizes the software application that opens the document to provide users of the client machines 110(1-N) with remote access and control over ;
render instances of a window that provides access to the distributed interface via the user-operated device when the instances of the window are accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application window for the application can be viewed in each of the collaboration clients 112(1-N); [0035], any user may provide keyboard input to any active application window displayed on their collaboration client; [0041], FIG. 2 shows an example screenshot 200 generated by the collaboration client (e.g., one of 112(1) to 112(N)) running on a client machine (e.g., one of 110(1) to 110(N)) during an online collaboration session; although the screenshot 200 pertains to a single user ("Me"), it is understood that the collaboration clients running on other client machines may show similar displays to the screenshot 200; [0044], the example screenshot 200 also includes an application window 230; the application window 230 shows a virtualized instance of a spreadsheet program (e.g., Excel) running document D1);
report a change to a particular rendered window of the distributed interface when the change is inserted into the particular rendered window during a first session between the window and the distributed interface with a first user-operated device; update, in real time, the particular rendered window, with a second change when the second change is detected as having been made in a different concurrent instance of the particular rendered window processing over the network on a second user-operated device during a second session between the different concurrent instance of the particular rendered window and the distributed interface, wherein the first session is different from the second session (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants; Lock further discloses window instances can contain editable predefined input fields, such as the controls and content of Excel spreadsheets and Word documents (see Fig. 2); Lock further discloses that users edit content via multiple window instances for a single application running on the server, indicating each user would see updates to made to fields within the single application), 
Lock fails to expressly disclose report a change to a field value provided in a particular rendered window of the distributed interface when the change is inserted into a predefined input field of a plurality of available fields.  In the same field of endeavor, Srinivasan teaches:
report a change to a field value provided in a particular rendered window of the distributed interface when the change is inserted into a predefined input field of a plurality of available fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen output of helper application is displayed in desktop computer 34; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31; [0181], helper application 36 shows session number 85 but helper cannot edit that field, whereas session description 88 can be edited and the changes are reflected in both helper application 36 as well as content application 84 of mobile device 31)

However, Lock in view of Srinivasan fails to expressly disclose detect when at least one of the instances of the window is placed in a state that permits changes to be made; report a change when the change is inserted and when the state has been detected during a first session.  In the same field of endeavor, Bhogal further teaches:
detect when at least one of the instances of the window is placed in a state that permits changes to be made; report a change when the change is inserted and when the state has been detected during a first session (Bhogal Figs. 1-14; [0031], FIG. 1 depicts a communication network 25 to which is coupled a computer system 20 and N nodes denoted as node 1, node 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect when at least one of the instances of the window is placed in a state that permits changes to be made; report a change when the change is inserted and when the state has been detected during a first session as suggested in Bhogal into Lock in view of Srinivasan.  Doing so would be desirable because increasingly, remote control software is being used by "average" computer users.  This type of software can be extremely beneficial for fixing problems quickly and accurately (see Bhogal [0003]).  When two or more users are sharing control of a screen, however, significant confusion is often generated due to the conflicting actions of the users' input devices.  The simple act of moving the mouse will almost always result in a focus change of windows in the remote control session and thus interrupt the Local User's input in the previous window which had focus (see Bhogal [0004]).  A current implementation of remote control software disables all screen access except for access by one user. This implementation has the disadvantage that once a first user grants control to a second user, the first user cannot regain control until the second user gives up control voluntarily (see Bhogal [0005]).  There are no known solutions to these problems. Remote control and session-sharing software packages generally exhibit this problematic behavior and 

Regarding claim 20, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 19, further comprising:
wherein the real-time interface update agent is further configured to report the change and update the particular rendered window with the second change without the change or the second change being committed to the distributed interface through the particular rendered window or the different concurrent instance of the particular rendered window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Srinivasan in further view of Bhogal in further view of Yin et al. (US 20160373531 A1, published 12/22/2016), hereinafter Yin.

	Regarding claim 3, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim 2.  However, Lock in view of Srinivasan in further view of Bhogal fails to expressly disclose wherein maintaining further includes identifying the user identifiers as being a 
wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface and identifying the device identifiers as being different devices operated by the single user account (Yin Figs. 1-9; [0043], participating users can communicate in real time by means of whiteboard sharing; [0042], in FIG. 2, several parts are described a conference server, a PC terminal and a PAD terminal that are used by a user A, and a PAD terminal used by a user B; [0048], each user terminal has a respective identity code, used to identify a user identity of a corresponding user; both the PAD terminal and the PC terminal belong to the user A, and therefore, the two have a same ID; [0050], the conference server may further establish "a mapping relationship between a user and a terminal"; the user A is used as an example; referring to Table 1, the mapping relationship includes a user name of the user A, a quantity of terminals owned by the user A, an identity code of the user A, and respective terminal identifiers and respective terminal types of the first user terminal and the second user terminal (see Table 1, a same user identifier associated with a single user name/account accessing the interface with different device identifiers); [0086], FIG. 6A and FIG. 6B are a flowchart showing multiple user terminals of a same user performing whiteboard sharing according to an embodiment of the present disclosure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface and identifying the device identifiers as being different devices operated by the single user account as suggested in Yin into Lock in view of Srinivasan in further view of Bhogal.  Doing so would be desirable because in previous systems the user is limited to using .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Srinivasan in further view of Bhogal in further view of Keslin et al. (US 20160378737 A1, published 12/29/2016), hereinafter Keslin.

Regarding claim 8, Lock in view of Srinivasan in further view of Bhogal teaches all the limitations of claim.  However, Lock in view of Srinivasan in further view of Bhogal fails to expressly disclose wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance.  In the same field of endeavor, Keslin further teaches:
wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change; a user of the second computing device 110B when implementing a real-time update would see the words "Hi omnes" as though they were typed on the second computing device 110B; [0048], the save command may be communicated over different channels than real-time updates; real-time updates may be communicated over a fast channel directly between coauthors (via any interconnecting networks and servers), whereas save commands may be communicated via a slower channel to a master copy of the document 120 where the concrete changes are committed to the master copy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance as suggested in Keslin into Lock in view of Srinivasan in further view of Bhogal.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the need to perform merge-updates to synchronize documents while being coauthored. Therefore, a computer using the present disclosure may improve the functioning of the computer itself or effect an improvement in a network or another computer (see Keslin [0006]).  Additionally, a save command provides the endpoint additional time to process the edit made by the editor compared to a real-time update so that aberrant behavior is not introduced when the edit is incorporated, such as avoiding typos (see Keslin [0021]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-4, 6, 12, and 19 and the cancelation of claim 16.  
The corrections to claim 1, 12, and 19 have been approved, and the previous rejections to claims 1-20 under 35 U.S.C. 112(b) are withdrawn.
Regarding independent claim 1, the Applicant alleges that Lock in view of Srinivasan as described in the previous Office action, does not explicitly teach the amended claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Lock in view of Srinivasan in further view of Bhogal.
Similar arguments have been presented for claims 12 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-11, 13-18, and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12, and 19.  However, as discussed above, Lock in view of Srinivasan in further view of Bhogal is considered to teach claims 1, 12, and 19, and consequently, claims 2-11, 13-18, and 20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143